Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 -5, 10, 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated byJP2010095443.
Regarding claims 1- 5, 10, and 14, JP’443 discloses an apparatus configuration of a processing container 1d (this container may be a mold as shown in FIG. 6) is a container (100d) having a membrane constructed from material (airtight) impervious to  CO2-bearing reagent gas that can be substantially airtight, and in this example, the main body 100d and its upper portion are closed. A gas supply / exhaust portion 2d (gas supply / exhaust space) which is composed of a lid 101d and has a large number of gas passage holes 20 is provided at the bottom of the main body 100d. A gas supply / exhaust pipe 7d is connected to the gas supply /exhaust section 2d, and the gas supply / exhaust pipe 7d is connected to a gas supply pipe 8d for supplying carbon dioxide gas and decompression in the processing container 1d. A suction pipe 9d provided with a suction pump 10d for the purpose is connected. Further, an exhaust pipe 4d for exhausting the gas supplied into the processing container 1d is connected to the upper 
The presence of the CO2 inherently helps support the housing to some degree even if it was a very negligible amount. Applicants have not defined the type of housing or the amount of support that the gas provides.
A packed layer of an uncarbonated Ca-containing raw material is formed, and the packed bed is solidified by a carbonation reaction, and is performed before the initial carbonation step([0014]). The carbon dioxide gas or the carbon dioxide gas-containing gas to be supplied may be at room temperature, but it is advantageous if the gas is at a temperature higher than room temperature because the reactivity is increased accordingly ([0082]). Thus,  it  is  reasonable  to  expect  that   the  gas   is  heated by a  
A powdery, non-carbonated Ca-containing raw material such as slag is charged into the mold 1 to form a raw material filling layer A. In order for the uncarbonated Ca-containing raw material to come into contact with carbon dioxide gas and solidify by the carbon dioxide reaction, water (water adhering to the surface of the raw material particles) is required as described above, and therefore the uncarbonated Ca-containing raw material is contained. The raw material needs to contain an appropriate amount of water. Therefore, if necessary, water is added to the uncarbonated Ca-containing raw material. This water addition may be performed before charging into the mold 1 or after charging. Further, in the case of performing after charging the formwork, the formwork 1 may be immersed in the water in the water tank with the upper part of the formwork 1 open, or a sufficient amount may be obtained from the upper part of the raw material filling layer A. Water may be sprinkled. Usually, the water content of the raw material packing layer is preferably about 3 to 12%, preferably about 5 to 9%. After forming the raw material filling layer A containing water as described above, the lid 101 is attached to the mold so that the carbon dioxide gas blown into the mold 1 can penetrate well into the entire raw material filling layer, and the mold is formed. Make the frame 1 airtight or semi-airtight. After forming the raw material filling layer A as described above, the steps (A) to (C) described below are sequentially performed to produce a carbonated solidified product([0022]).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to 
Regarding claim 20, JP’443 discloses that carbon dioxide gas may be supplied into the processing container 1b with the on-off valve 6b of the exhaust pipe 4b closed. After supplying carbon dioxide gas into the processing container 1b, the processing container 1b is sealed.  Thus, the pressure is read on the claimed pressure([0070]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1916949 to Harrison et al. (referred to as Harrison from herein), further in view of JP201095443.

 But  it  is  silent  about  using  an  oscillator   for  the  gas  delivery and water  supply  line.
JP’2010095443 discloses  that during the process of carbonating the material in a CO2-bearing reagent gas (abstract) controlling during said process a gas flow direction in the  container (via CO2 supply line 8 and via discharge line 9), said gas flow direction being repeatedly reversed from time to time (Initial stage (A) a vacuum is created in the housing via line 9 and pump 10, after this stage C02 is supplied to the housing via line 8; intermediate processing process (B1) remove C02 gas form the housing via line 9 and pump 10: late stage carbonation process (C1/C2) re-supply C02 to the housing; the said intermediate processing process (B1) and late stage carbonation process (Cl) can be repeated this twice or more see paragraph [0032], 
 Thus,  it  would  have  been  obvious  to one  of  ordinary  skill  in the  art  at the  time  of  invention  was  filed  to  use  the  claimed  oscillator,  motivated  by the  fact  that JP2010095443,  drawn  to  using  apparatus  to  deliver gas(carbon dioxide) and  water, discloses  that  reversing  the  gas  flow  can  improve  the efficiency  of  the reaction process( [0070]) and  the  water  amount  can  be  obtained  for  the  desired  reaction([0022]).
Regarding claim 2,  Harrison discloses that the gaseous reagent utilized is CO2 (pg. 2, lines 60-65).
Regarding claim 3, Harrison teaches that the internal temperature of the chambers is around 120o F and can be hotter (pg. 2, lines 115-125). Thus the mold and conveyor belt used for the cement would inherently heat up to some degree. Heated is 
Regarding claim 5, the presence of the CO2 inherently helps support the housing to some degree even if it was a very negligible amount. Applicants have not defined the type of housing or the amount of support that the gas provides.
Regarding claim 10, Harrison teaches that there are branches with dampers that control the point of discharge of the gas (pg. 2, lines 66-70). 
Regarding claim 20, JP201095443 discloses that carbon dioxide gas may be supplied into the processing container 1b with the on-off valve 6b of the exhaust pipe 4b closed. After supplying carbon dioxide gas into the processing container 1b, the processing container 1b is sealed. Thus, the pressure is read on the claimed pressure ([0070])
Claims 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1916949 to Harrison et al. (referred to as Harrison from herein) and JP201095443 as applied to claim 1 above, and further in view of JPH05339070 to Mitsuo et al. (referred to as Mitsuo from herein).
Regarding claims 9 and 11-12, Harrison teaches that the drying and carbonation steps are conducted at suitable conditions of temperature and humidity (pg. 1, lines 70-75), but fails to state how the humidity will be measured. 
Mitsuo, also drawn to curing a hydraulic material, teaches the use of a hygrometer (as claimed in claim 11) made by mounting a humidity sensor on an .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1916949 to Harrison et al. (referred to as Harrison from herein) and JP201095443 as applied to claim 1 above, and further in view “Retractable Curing Enclosure” to BFT.
Regarding claim 4, Harrison is silent as to types of chambers that can be used for curing cement. 
BFT, also drawn to cement curing, teaches a structure for housing the curing process. BFT specifically states that these retractable enclosures are free standing, self-supporting and easy to use. They are also used with a PVC shell (considered to be the flexible membrane material since it is a plastic material) which is vapor proof so that heat can be maintained within the curing chamber. It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined Harrison with BFT motivated by the fact that BFT teaches a housing structure that can be moved around and used outdoors and is easy to use. 

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1916949 to Harrison et al. (referred to as Harrison from herein) and JP201095443 as applied to claim 1 above, and further in view “Retractable Curing Enclosure” to BFT and evidenced by “To Tarp or Not to Tarp" to Del Williams.
Regarding claims 6 and 7, Harrison is silent as to types of chambers that can be used for curing cement. BFT, also drawn to cement curing, teaches a structure for housing the curing process. BFT specifically states that these retractable enclosures are free standing, self-supporting and easy to use. As can be seen in the images in Del Williams which shows the enclosure from the inside, there is a ribbed frame and across the top are cables that Examiner interprets as support cables. It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined Harrison with BFT motivated by the fact that BFT teaches a housing structure that can be moved around and used outdoors and is easy to use. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1916949 to Harrison et al. (referred to as Harrison from herein) and  JP201095443 as applied to claims 1 above, and further in view “Temperature and Relative humidity : What they mean for you and your concrete countertops” to Girard.
Regarding claim 8, Harrison teaches that the temperature of the chambers is around 120oF and can be higher and that humidity can be controlled but is silent regarding how the chambers are heating or where the heater is located. Girard, also drawn to concrete curing, teaches the impact of humidity in the air as well as . 
Claims 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1916949 to Harrison et al. (referred to as Harrison from herein)  and JP201095443 as applied to claim 1 above, and further in view “How to Measure Carbon Dioxide" to Vaisala.
Regarding claim 13, Harrison teaches that the CO2 used is substantially pure CO2 and that CO2 sources that need to be purified can be but does not teach how the CO2 is measured (pg. 2, lines 105-110). Vaisala, also drawn to CO2 content in gas, teaches the use of different types of sensors that allow for CO2 measurements. It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined Vaisala with Harrison motivated by the fact that Vaisala teaches a way of measuring CO2 content which is important in determining if the gas has the appropriate CO2 concentration.  
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1916949 to Harrison et al. (referred to as Harrison from herein) and JP201095443 as applied to claim 1 above, and further in view of “About Temperature” to EO.
Regarding claims 14 and 15, Harrison teaches that temperature is controlled variable in the carbonation process (pg. 1, lines 70-75; pg. 2, lines 70-100). However, 
art at the time of the invention to have combined Harrison with EO motivated by the fact.

Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive.
The applicant argues in general that JP201095443 fails to teach “a water supply line for providing water vapor into the housing”, since JP201095443 teaches that its raw material contains a necessary amount of water so that the raw material is already in a humidified state. 
The Examiner respectfully submits JP201095443 discloses that in order for the uncarbonated Ca-containing raw material to come into contact with carbon dioxide gas and solidify by the carbon dioxide reaction, water (water adhering to the surface of the raw material particles) is required as described above, and therefore the uncarbonated Ca-containing raw material is contained. The raw material needs to contain an appropriate amount of water. Therefore, if necessary, water is added to the uncarbonated Ca-containing raw material. This water addition may be performed before charging into the mold 1 or after charging. Further, in the case of performing after charging the formwork, the formwork 1 may be immersed in the water in the water tank with the upper part of the formwork 1 open, or a sufficient amount may be obtained from 
Regarding to 35 U. S. C. 103 rejection, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). JP2010095443,drawn to  using  apparatus  to  deliver gas(carbon dioxide) and  water ,  discloses  that  reversing  the  gas  flow  can  improve  the efficiency  of  the reaction process( [0070]) and  the  water  amount  can  be  obtained  for  the  desired  reaction([0022]). JP201095443 discloses that in order for the uncarbonated Ca-containing raw material to come into contact with carbon dioxide gas and solidify by the carbon dioxide reaction, water (water adhering to the surface of the raw material particles) is required as described above, and therefore the uncarbonated Ca-containing raw material is contained. The raw material needs to contain an appropriate amount of water. Therefore, if necessary, water is added to the uncarbonated Ca-containing raw material. This water addition may be performed before charging into the mold 1 or after charging. Further, in the case of performing after charging the formwork, the formwork 1 may be immersed in the water in the water tank with the upper part of the formwork 1 open, or a sufficient amount may be obtained from the upper part of the raw material filling layer A. Water may be sprinkled([0022]). Thus the claimed water  line is  provided.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHUANGYI ABU ALI/           Primary Examiner, Art Unit 1731